Per Curiam.

Having made and delivered the note to plaintiff in payment of the invoice with the understanding that plaintiff will allow no adjustment on this invoice when due and paid by you ”, defendant may not now assert a defense it may have against Arrow Steel Products Corporation, plaintiff’s assignor of the invoice.
The judgment should be modified by granting plaintiff judgment for the full amount prayed for in the complaint, and as modified affirmed, with $10 costs to plaintiff.
Cross appeal having become academic, it is dismissed.
Concur — Steuer, J. P., Hoestader and Aurello, JJ.
Judgment modified, etc.